DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-3 and 5-22 are allowed.
	Seller et al. (US 20160261306) teaches  a network comprising one or several beacons and a plurality of end-points, comprising: sending by a beacon a timing message modulated according to a chirp spread spectrum format, receiving said timing message in one or several end-nodes a receiver, detecting said timing message aligning a local frequency reference and/or time reference of the end-node to the time reference of the transmitter by means of said timing message.
Seo et al. (CA 2827075 A1) teaches a user equipment transmitting/receiving signals to and from a base station in a wireless communication system is disclosed in the present invention, which is specifically characterized by comprising the following steps: receiving from the base station information related to a plurality of subframe sets; receiving from the base station information related to transmission modes which correspond to each of the plurality of subframe sets; and transmitting/receiving the signals to and from the base station based on the transmission mode that corresponds to a specific subframe set in a subframe that belongs to the specific subframe set from the plurality of subframe sets.
Chater-Lea (US 7783285) teaches a method of operation for use in a radio communications system comprising a cellular network of base stations and mobile units linked to the base stations. The method comprises detecting that a base station has become isolated from the system, wherein the isolated base station has lost at least one link to other base stations but is still in radio communication with its mobile units and changing an output power level of 
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “(B) Determining a moment of time To within a specified time period, at which moment of time To a first uplink message is to be sent to at least one gateway from the wireless device; (C) Choosing a first frequency channel fx from at least one pre-determined frequency band using a random choice of the first frequency channel fx, wherein the random choice obeys the uniform probability distribution P(X), which first frequency channel is to be used to send the first uplink message to the at least one gateway from the wireless device; (D) Sending the first uplink message to the at least one gateway by the wireless device at the moment of time To and at the first frequency channel fx; (E) Receiving a downlink message from the at least one gateway by the wireless device, wherein the downlink message comprises relevant network parameters Z; (F) Determining by the wireless device of a pre-specified time delay dT, after which a second uplink message is to be sent to the at least one gateway from the wireless device after the wireless device has received the downlink message; (G) Specifying a conditional probability distribution Pz(YIX) for choosing a second frequency channel fy, which second frequency channel fy is to be used to send the second uplink message to the at least one gateway from the wireless device, wherein the specification is made depending on the relevant network parameters Z and the first frequency channel fx; (H) Choosing a second frequency 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641